DETAILED ACTION
This office action is in response to RCE communication filed on 05/31/2022. Claims 1, 5, 7, and 14 have been amended. Claims 1-20 are pending on this application.

Allowable Subject Matter
Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art Neto U.S. patent No. 10,236,901. 
Fig. 2 and Fig. 3 of “Neto 901” discloses an analog to digital converter (Fig. 2), comprising: a first comparator (302 in Fig. 3) configured to compare a first voltage (232 in Fig. 3) with a second voltage (262 in Fig. 3) when enabled by a first enable signal (cka in Fig. 3) ; a second comparator (308 in Fig. 3) configured to compare the first voltage (232 in Fig. 3) with the second voltage (262 in Fig. 3) when enabled by a second enable signal (ckb in Fig. 3); a state machine (304, 306, 314, 310, 312 in Fig.3 ) coupled with an output (rdyb in Fig. 3) of the second comparator (308 in Fig. 3) and an output (rdya in Fig. 3) of the first comparator (302 in Fig. 3), the state machine (304, 306, 314, 310, 312 in Fig.3 ) configured to generate the first enable signal (cka in Fig. 3) from the output of the second comparator (rdyb in Fig. 3), and to generate the second enable signal (ckb in Fig. 3) from the output of the first comparator (rdya in Fig. 3); and a successive approximation register (208 in Fig. 2)) coupled with the state machine (304, 306, 314, 310, 312 in Fig.3 ), wherein the state machine (304, 306, 314, 310, 312 in Fig.3 ) is further configured to drive (Vop/Von in Fig. 3) the SAR (208 in Fig. 2) based on alternating outputs (Vop/Von in Fig. 3) of the first comparator (302 in Fig. 3) and the second comparator (308 in Fig. 3), wherein the first enable signal (cka in Fig. 3) and the second enable signal (ckb in Fig. 3) are independent of the SAR (208 in Fig. 2) , and wherein a difference between the first voltage (232) and the
second voltage (262) comprises a difference between an analog input voltage (Vin, Vip in Fig. 2) and a reference voltage (Vref, GND in Fig. 2) scaled by a digital output (210, 240 in Fig. 2) of the SAR (208 in Fig. 2).
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: the state machine configured to generate the first enable signal from the output of the second comparator and independent of the output of the first comparator, and to generate the second enable signal from the output of the first comparator and independent of the output of the second comparator; and a successive approximation register (SAR) coupled with the state machine, the SAR configured to drive the state machine with a stop trigger via a feedback path coupled to the state machine, the stop trigger disables the state machine when the SAR determines that the first comparator or the second comparator has completed a comparison.
With respect to claim 7, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein the first comparator is enabled independent from the output of the second comparator and the second comparator is enabled independent from the output of the first comparator; and a synchronous outer loop comprising a successive approximation register (SAR), a digital to analog converter (DAC), and the first and second comparators, wherein the SAR configured to drive the state machine with a stop trigger via a feedback path coupled to the state machine, the stop trigger disables the state machine when the SAR determines that the first comparator or the second comparator has completed a comparison.
With respect to claim 14, in addition to other elements in the claim, prior art considered individual or combination does not teach: and clocking the asynchronous state machine with the output of the second comparator and independent of the output of the first comparator, to update the state of the SAR and to enable the first comparator, wherein the SAR configured to drive the state machine with a stop trigger -5-Attorney's Docket No. R102505 1160US.1PATENT via a feedback path coupled to the state machine, the stop trigger disables the state machine when the SAR determines that the first comparator or the second comparator has completed a comparison. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

06/12/2022

/LINH V NGUYEN/Primary Examiner, Art Unit 2845